DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Claim Status
Claims 1-15 are pending and are examined.

Claim Rejections - 35 USC § 112
Claim 1, 2, 6, and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “said connection surface configured to in response to sealing together with the surface of the container, provide a fluid tight seal surrounding the first fluid connection” is unclear and indefinite. It appears that the claim was missing some words and therefore it is unclear what the connection surface was configured to do. Please clarify.
Regarding Claim 2, the surface of the container surrounded by the connection surface of the fluid port is unclear and indefinite. Which surface is this relative to the other surface in the claim? Please clarify how many of the same and different surfaces there are and which surface of the container is being referred to in this claim.
Regarding Claim 6, the limitation “both the protection cap and the connection surface are formed as planar discs which are provided with the same orientation but in different planes, wherein said intermediate flow path is provided in between the protection cap and the connection surface and the intermediate flow path is connected to the protection cap and the connection surface” is unclear and indefinite. Based on the amendment made to claim 1, if the connection surface is extending from the protection cap, how is the intermediate flow path between the protection cap and the connection surface. Please clarify the arrangement of the connection surface relative to the protection cap and the intermediate flow path when the protection cap and the connection surface are formed as planar discs. 
Regarding Claims 9-12, the limitation “a flexible bag” is unclear and indefinite. Although the flexible bag is recited in the preamble, the flexible bag is not positively recited in the claim body. What is the arrangement of the flexible bag relative to the tube for waste collection in claim 9? What is the arrangement of the flexible bag relative to the fluid port? Please clarify by adding a flexible bag to the claim body of at least claim 9 and the arrangement of the flexible bag.
Regarding Claim 11, the limitation “an inner wall of the flexible bag” is unclear and indefinite. Claim 11 is dependent on claim 10. Claim 10 recites “a wall of the flexible bag”. Is “an inner wall” in claim 11 the same or different wall than “a wall” in claim 10? Please clarify which walls exist for the flexible bag. Further, how is the flexible bag configured to fit with a container if the fluid port and the connection surface on found inside the flexible bag?
Regarding Claim 12, the limitation “an outer wall of the flexible bag” is unclear and indefinite. Claim 11 is dependent on claim 10. Claim 10 recites “a wall of the flexible bag”. Is “an outer wall” in claim 12 the same or different wall than “a wall” in claim 10? Please clarify which walls exist for the flexible bag. 
Regarding Claim 15, the limitation “wherein the connection surface completely surrounds the protection cap” is unclear and indefinite. How does the connection surface completely surround the protection cap if the cap is covering at least a bend such that the bend would be directly beneath the cap for coverage and protection? Does the connection surface enclose the entirety of the device or is the connection surface surround the entirety of the protection cap and the right-angled bend is below the enclosed protection cap? Please clarify the arrangement of the connection surface relative to the protection cap in this claim.  
Claims 3-5, 8, 13, and 14 are rejected by virtue of being dependent on a base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 7, 9, 10, 12, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pall (US Patent 5,100,564).

Regarding Claim 1, Pall teaches a fluid port for providing a fluidic connection to a container (Fig. 2, container 20, flexible tubing 12 is a port), the fluid port comprising: a first fluid connection (tubing above the cap 14); a second fluid connection being in fluid communication with the first fluid connection; an intermediate fluid path connecting the first fluid connection with the second fluid connection; comprising a substantially right-angled bend (the intermediate fluid path is the tubing 12 under the cap which has a right angled bend on the right side and a second bend on the left side under the cap where 12 is marked); a protection cap covering and protecting at least the bend of the intermediate fluid path from contact with objects exterior to the container (cap 14); and a connection surface, extending from the protection cap (bracket 22 extends from the cap), and configured for sealing to a surface of the container (bracket 22 would be extending from the cap 14 when it is assembled. This provides adequate support for the filter assembly by cooperatively arranging flange portion 27 of bracket 22 (FIG. 2) to accommodate the contours of the centrifuge bucket. Col. 17, lines 45-49; the examiner notes the “configured to” limitation is directed to intended use of the device and is relative to the container which is not positively recited in this claim), said connection surface configured to in response to sealing together with the surface of the container, provide a fluid tight seal surrounding the first fluid connection (the top part where cap 14 and tubing 12 are arranged connect and seal to the container 20).

Regarding Claim 2, Pall teaches the fluid port according to claim 1, wherein the connection surface is disposed in the fluid port (bracket 22 extends from the cap and is in the fluid port) such that when seal surrounding the first fluid connection is provided between the connection surface and the surface of the container, the first fluid connection is only accessed through an opening in the surface of the container surrounded by the connection surface of the fluid port (the limitation “such that when” is directed to intended use of the device; only the inlet shown at 12 would be accessible when the container is closed by cap 14).  

Regarding Claim 3, Pall teaches the fluid port according to claim 1, wherein the protection cap is configured for covering and protecting at least the substantially right-angled bend of the intermediate fluid path

Regarding Claim 7, Pall teaches a perfusion filter comprising the fluid port according to claim 1, wherein said connection surface of the fluid port is sealed to an outer film of the perfusion filter, wherein an opening is provided in the outer film of the perfusion filter inside the fluid tight seal surrounding the first fluid connection such that the opening mates with the first fluid connection (In Fig. 1, Collection bag 11 is also connected via tubing 12, preferably flexible tubing, to a third container (second satellite bag) 13 for PRC; a filter assembly 14 in the tubing 12 is interposed between the collection bag 11 and the second satellite bag 13. Col. 4, lines 12-16. A seal, valve, or transfer leg closure or cannula (not illustrated) may also be positioned in the flexible tubing 12, 16, and/or 19; this seal (or seals) is broken or opened when fluid is to be transferred between bags. Col. 6, lines 20-24. In Fig. 2, Groove 24 located in the upper portion of bracket 22, is preferably configured to cooperatively accept the outlet port 25 of the filter assembly 14, and to allow the bottom portion of the filter assembly 14 to rest on the flat upper surfaces of bracket 22 adjacent to groove 24. Col. 20-24.)  

Regarding Claim 9, Pall teaches a flexible bag comprising the perfusion filter according to claim 7, wherein a tube for waste collection is connected to the second fluid connection of the fluid port (See Fig. 1 and 2. In Fig. 1, Collection bag 11 is also connected via tubing 12, preferably flexible tubing, to a third container (second satellite bag) 13 for PRC; a filter assembly 14 in the tubing 12 is interposed between the collection bag 11 and the second satellite bag 13. Col. 4, lines 12-16. A seal, valve, or transfer leg closure or cannula (not illustrated) may also be positioned in the flexible tubing 12, 16, and/or 19; this seal (or seals) is broken or opened when fluid is to be transferred between bags. Col. 6, lines 20-24. In Fig. 2, Groove 24 located in the upper portion of bracket 22, is preferably configured to cooperatively accept the outlet port 25 of the filter assembly 14, and to allow the bottom portion of the filter assembly 14 to rest on the flat upper surfaces of bracket 22 adjacent to groove 24. Col. 20-24. There are tubes connecting a flexible bag to another. Satellite bag 14 or 18 could be for waste collection. The examiner notes that the limitation “for waste collection” is intended use. What the tube is used for would be intended use. If the tube is positioned in a different direction for example to the exterior with an outlet for waste rather than collection such as with an inlet, Applicant may amend the claim specifying the arrangement of the tube.)

Regarding Claim 10, Pall teaches a flexible bag comprising the fluid port according to claim 1, wherein the connection surface of the fluid port is sealed to a wall of the flexible bag and wherein an opening is provided through the wall inside the surrounding seal for allowing access to the first fluid connection of the fluid port (Figs. 1 and 2,  a filter assembly 14 in the tubing 12 is interposed between the collection bag 11 and the second satellite bag 13.).


Regarding Claim 12, Pall teaches the flexible bag according to claim 10, wherein the connection surface of the fluid port is sealed to an outer wall of the flexible bag and the protection cap is provided on the outside of the flexible bag (Figs. 1 and 2, a filter assembly 14 in the tubing 12 is interposed between the collection bag 11 and the second satellite bag 13.).

Regarding Claim 13, Pall teaches the fluid port according to claim 1, wherein the substantially right angled bend is at least partially surrounded by the protection cap (Fig. 2, the cap 14 covers the right angled bend of the tubing 12).

Regarding Claim 14, Pall teaches the fluid port according to claim 1, wherein the connection surface at least partially surrounds the protection cap (In Fig. 2, the connection surface partially surrounds the cap from below).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pall (US Patent 5,100,564), in view of Chapman (US Pub 2010/0140182; previously cited).
Regarding Claim 4, Pall teaches the fluid port according to claim 1.  
Pall is silent to wherein a barb is provided to the intermediate fluid path towards the second fluid connection, such that a tube can be connected to the second fluid connection of the fluid port.  
Chapman teaches in the related art of containing fluids. [0075] Referring to FIG. 3, and in one embodiment, the device 10 is further comprised of the tube cap assembly 48 which comprises a tube cap 50, a hydrophobic air filter 80, an inlet valve 86, an outlet or extraction valve 100, and a barb fitting 114. [0088] Moreover, the tube cap assembly comprises the barb fitting 114 which, in one embodiment, includes a short cylindrical portion 116 disposed in the housing inlet port 68, a flange 118 transitioning from the short cylindrical portion 116 and abutting a recessed ledge 120 disposed in lower annular portion 56 at a location circumscribing the housing inlet port 68, and a barbed end 122.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a barb, as taught by Chapman, to the intermediate fluid path towards the second fluid connection, such that a tube can be connected to the second fluid connection of the fluid port, in the device of Pall, in order to allow for a particular fit from one structure to another structure.   

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (US Pub 2006/0240546), in view of Jiang (US Pub 2011/0151552; previously cited).
Regarding Claim 8, Pall teaches the perfusion filter according to claim 7, wherein said outer film of the perfusion filter is EVA, Bioclear10, Bioclear 11 or Fortem.  
Pall is silent to wherein said outer film of the perfusion filter is EVA, Bioclear10, Bioclear 11 or Fortem.  
Jiang teaches in the related art of bioreactors. [0029] Polymers for reinforcement rod are thermoplastic or thermosetting materials, such as acrylic, nylon, polyethylene, and polyvinyl chloride (PVC), etc. The bioreactor bag may be produced of transparent flexible films, such as single or multi-layered low density polyethylene (LDPE), linear low density polyethylene (LLDPE), ultra low density polyethylene (ULDPE), poly(ethylene-vinyl alcohol) (EVOH), polyvinylidene dichloride (PVDC), poly(ethylene-vinyl acetate) (EVA), nylon, and polyethylene terephthalate (PET).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the filter in the device of Pall to be made of EVA, as taught by Jiang, in order to allow for a transparent flexible material, as taught by Jiang, in [0029]. 

Regarding Claim 5, Pall teaches the fluid port according to claim 1, wherein the connection surface is connected to the protection cap (See Fig. 2 cap 14 and bracket 22. These are cooperatively connected) wherein a top position of said protection cap is provided above the bend of the intermediate fluid path and an outer periphery of the protection cap is connected to the connection surface (see Fig. 2, cap 14 and bracket 22. Cap 14 covers the right bend and the bracket (connection surface) is connected to the cap when Groove 24 located in the upper portion of bracket 22, is preferably configured to cooperatively accept the outlet port 25 of the filter assembly 14, and to allow the bottom portion of the filter assembly 14 to rest on the flat upper surfaces of bracket 22 adjacent to groove 24.).  
Pall teaches cap 14 in Fig. 14 formed as a cylindrical shape and is silent to said protection cap is formed as a part of a dome.
Regarding the dome shape of the cap, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144.04 IV B. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the cap in the device of Pall to be a dome, to allow for structures to be arranged inside the cap. 
	

Response to Arguments
Applicant’s arguments, see page 5, filed 3/9/22, with respect to the 112b rejection have been fully considered and are persuasive.  The 112b rejection of claims 1-12 has been withdrawn. The examiner notes there are new 112b rejection in light of the amendment. Further, claims 9-12 which were previously rejected under 112b are re-written above in the Office action with similar rejections. For example, at least claim 9, does not yet positively recite a flexible bag in the claim body.

Applicant’s arguments, see pages 5-9, filed 3/9/22, with respect to the 102 and 103 rejections have been fully considered and are persuasive.  The 102 and 103 rejections of 1-12 has been withdrawn. The examiner notes there is new prior art applied in light of the amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798